Case 1:18-cv-01533-TSE-IDD Document 48 Filed 05/28/19 Page 1 of 16 PageID# 644




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

                                              )
ADAM AARONSON,                                )
                                              )
                                              )
               Plaintiff,                     ) Case No.: 1:18-cv-1533
       v.                                     )
                                              )
CHW GROUP, INC., D/B/A CHOICE                 )
HOME WARRANTY,                                )
                                              )
                                              )
               Defendant.                     )

 PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S
    FIRST AMENDED COMPLAINT, OR IN THE ALTERNATIVE, TO STRIKE
       NOW COMES Plaintiff, ADAM AARONSON (“Plaintiff”), by and through his attorneys,

and in response to the Motion to Dismiss Plaintiff’s First Amended Complaint or, in the

Alternative, to Strike (“Motion to Dismiss”) filed by Defendant, CHW Group, Inc. d/b/a Choice

Home Warranty (“Defendant”) states the following.

                                           ARGUMENT

I.     LEGAL STANDARD FOR RULE 12(b)(6) MOTION

       “A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint; importantly,

it does not resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses.” Republican Party of N. Carolina v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). Indeed,

resolving “disputed questions of fact are anathema to Rule 12(b)(6) jurisprudence.” Smith v. Reg’l

Transit Auth., 756 F.3d 340, 347 (5th Cir. 2014). Despite this, Defendant repeatedly entices the

Court to do so in its Motion to Dismiss.

       Defendant cites Twombly in its brief at least twice yet fails to acknowledge that Twombly

requires only “enough fact to raise a reasonable expectation that discovery will reveal evidence”

                                                1
Case 1:18-cv-01533-TSE-IDD Document 48 Filed 05/28/19 Page 2 of 16 PageID# 645




needed to prove the claim. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). And “[a]sking

for plausible grounds . . . does not impose a probability requirement at the pleading stage.” Id. “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). “[W]hile the complaint must contain sufficient facts to state a claim

that is plausible on its face, it nevertheless need only give the defendant fair notice of what the

claim is and the grounds upon which it rests.” Wright v. North Carolina, 787 F.3d 256, 263 (4th

Cir. 2015) (internal quotation and citation omitted). The Court must “bear in mind that a

complaint is to be construed liberally so as to do substantial justice.” Id. Instead, Defendant

repeatedly suggests here that Plaintiff must prove his case in his First Amended Complaint.

       When Ruling on a 12(b)(6) Motion the Court must accept as true all of the factual

allegations contained in the complaint and draw all reasonable inferences in favor of the plaintiff.

E.g., E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011).

Here, the innuendo in Defendant’s Motion to Dismiss attempts to turn Rule 12(b)(6) on its head

by suggesting that reasonable inferences be drawn in its favor.

       Although Plaintiff highlights specific facts below, the Court must consider “the complaint

as a whole” when ruling on a Rule 12(b)(6) motion. Beazer Homes Corp. v. VMIF/Anden

Southbridge Venture, 235 F. Supp. 2d 485, 489 (E.D. Va. 2002).

       Defendant simply cannot meet its high burden to have Plaintiff’s First Amended Complaint

dismissed.

II.    PLAINTIFF’S FIRST AMENDED COMPLAINT SATISFIES THE DEFICIENCIES OF HIS
       ORIGINAL COMPLAINT AS THE COURT PRESENTED THEM IN ITS ORDER OF APRIL 15,
       2019



                                                 2
Case 1:18-cv-01533-TSE-IDD Document 48 Filed 05/28/19 Page 3 of 16 PageID# 646




       On April 15, 2018, the Court entered its Order granting Defendant’s Motion for Judgment

on the Pleadings. (Doc. No. 21).

       a.    Facts Concerning the Substance or Details of the Calls at Issue That Defendant
       Made the Calls

       The Court noted that the Plaintiff’s Original Complaint alleged “almost no facts concerning

the substance or details of the calls at issue . . . that defendant made the calls.” (Doc. No. 21, p.1).

        In his First Amended Complaint, Plaintiff provides more than adequate substance and

details of the calls at issue that Defendant made the calls, including: “When Plaintiff first contacted

Plaintiff’s counsel in October 2018, Plaintiff’s counsel conducted an investigation and confirmed

that 732-339-3215 is one of Defendant’s telephone numbers.” (Doc. No. 37, ¶ 17). “During the

first call Plaintiff answered from Defendant, Defendant’s representative claimed that Plaintiff had

submitted a request for a quote online from Defendant. Plaintiff responded that he did not.” (Doc.

No. 37, ¶ 21a).     “During the second call Plaintiff answered from Defendant, Defendant’s

representative claimed that Plaintiff had submitted a request for a quote online from Defendant.

Plaintiff again told Defendant that he did not request a quote from Defendant and told Defendant’s

representative to remove Plaintiff from Defendant’s call list.” (Doc. No. 37, ¶ 21b). “During the

third call from Defendant, Plaintiff answered and then hung up once he realized it was the

Defendant calling him.” (Doc. No. 37, ¶ 21c). “Thereafter, Plaintiff received at least a fourth and

fifth call from Defendant—which Plaintiff did not answer because he recognized from the phone

number calling him that it was the Defendant—before the calls from Defendant ceased.” (Doc.

No. 37, ¶ 22). “When Plaintiff first contacted Plaintiff’s counsel in October 2018, Plaintiff’s

counsel conducted an investigation and confirmed that 732-339-3215 is one of Defendant’s

telephone numbers.” (Doc. No. 37, ¶ 17). In addition to Plaintiff’s counsel confirming that 732-

339-3215 is one of Defendant’s telephone numbers, others have confirmed this fact as well. (Doc.
                                                   3
Case 1:18-cv-01533-TSE-IDD Document 48 Filed 05/28/19 Page 4 of 16 PageID# 647




No. 37, ¶ 18). “The following are just a sampling of comments posted on 800notes.com with

regard to the phone number 732-339-3215: ‘They keep calling me six and seven times almost

every day and when they answer the phone all they say is Choice Home warranty.’ ‘Choice

Home Warranty.’ ‘This number is not a church or religious group, it is Choice Home Warranty

trying to spam you into buying a home warranty from them.’ ‘This number calls 6-10 times per

day, will not leave a voicemail and there is no human on the line. It is Choice Home Warranty

trying to sell me a home warranty. I have told them via email and on over the phone that I am not

interested and to please leave me alone but they will not stop calling. Every time I block their

number I just get more calls from a slightly different extension that isn’t blocked. If this calls you

please report them to the FCC and make sure action is taken to stop this type of phone harassment.’

‘I keep receiving calls from this number (from New Jersey). I have told them several times to

REMOVE my number from their call list but they keep calling. When I block the number, I get

calls from other similar numbers (like 732-339-3488), but still the same thing, Choice Home

Warranty.’ ‘This number called me several times a day as well as emails. It is Choice Warranty.

AVOID these idiots. I called them back and told them to never call me again..EVER!’ ‘Home

Choice warranty. Called, I answered, all o got was silence. Called and asked to be taken off call

list. Once they get your number, they don’t stop.’” (Doc. No. 37, ¶¶ 20a–g).

       The comments from 800notes.com should not even be necessary to include in the First

Amended Complaint, but they do support Plaintiff’s allegations. The Defendant has clamored for

additional details, now that Plaintiff has given Defendant additional details, it wants to cry hearsay.

However, without conceding that the comments are hearsay, “[w]hen examining Rule 12(b)

motions, the court has discretion to consider many types of evidence, even hearsay, if it feels that

it is substantive and comprehensive enough to facilitate disposition of the action.” Holmes v. TV-

                                                  4
Case 1:18-cv-01533-TSE-IDD Document 48 Filed 05/28/19 Page 5 of 16 PageID# 648




3, Inc., 141 F.R.D. 692, 694 (W.D. La. 1991) (citing Thompson v. Chrysler Motors Corp., 755

F.2d 1162, 1165 (5th Cir.1985); 5A Wright & Miller Federal Practice and Procedure: Civil 2d §

1364, pp. 475–481).

       The foregoing is undoubtedly more than sufficient pursuant to federal notice pleading. A

TCPA “[c]omplaint need not allege the exact dates and times of the calls in order to notify

[defendant] of its purported violations of the TCPA.” Stewart v. T-Mobile USA, Inc., 124 F. Supp.

3d 729, 733 (D.S.C. 2015). “[N]otice pleading standards do not require a plaintiff to allege details

at the pleading stage about the time and context of every [call].” Kramer v. Autobytel, Inc., 759

F. Supp. 2d 1165, 1172 (N.D. Cal. 2010).

       b.      Defendant’s Convoluted Direct Liability Argument Falls Flat

       The foregoing also disposes of Defendant’s absurd interpretation of the theory of direct

liability. Defendant would have the Court believe that it cannot be directly liable under the TCPA

unless the incorporating documents for CHW Group, Inc. somehow spontaneously became

sentient beings that could place harassing robocalls to peddle the sale of home warranties. The

Defendant repeatedly entices the Court to adopt an interpretation of the word “physically” that

defies the legal maxim that “[a]ll laws are to be given a sensible construction; and a literal

application of a statute, which would lead to absurd consequences, should be avoided whenever a

reasonable application can be given to it, consistent with the legislative purpose.” E.g., Delany v.

Moraitis, 136 F.2d 129, 132 (4th Cir. 1943). First of all, as Plaintiff alleged, “Defendant is, and at

all times mentioned herein, a ‘person’ as defined by 47 U.S.C. § 153(39).” (Doc. No. 37, ¶ 10).

And the TCPA states that “[t]he term ‘person’ includes an individual, partnership, association,

joint-stock company, trust, or corporation.” 47 U.S.C. § 153(39). Defendant has admitted that it

is a corporation. (Doc. No. 13, ¶ 8).

                                                  5
Case 1:18-cv-01533-TSE-IDD Document 48 Filed 05/28/19 Page 6 of 16 PageID# 649




        Moreover, Defendant continues to feign misunderstanding of the allegation that

“Defendant acted through its agents, employees, officers, members, directors, heirs, successors,

assigns, principals, trustees, sureties, subrogees, representatives, and insurers.” (Doc. No. 37,

¶ 14). The Defendant acts through human beings and these are examples of human beings that a

corporation acts through. “As a business corporation, Defendant is a legal/juristic person—that is

to say, it has not a physical body to take physical actions.” (Doc. No. 37, ¶ 12). “A corporation

can act only through its agents and employees.” (Doc. No. 37, ¶ 13) (citing Protectus Alpha Nav.

Co., Ltd. v. North Pacific Grain Growers, Inc., 767 F.2d 1379, 1386 (9th Cir. 1985)). As detailed

above, Plaintiff adequately alleged that Defendant’s representatives physically made calls to

Plaintiff.

        The foregoing is undoubtedly more than sufficient pursuant to federal notice pleading.

        c.    Defendant’s Convoluted Vicarious Liability Argument is a Hodgepodge of
        Affirmative Defenses that Plaintiff is Not Required to Address in His First Amended
        Complaint

        Defendant’s vicarious liability argument is nothing but a hodgepodge of affirmative

defenses that have no place in a Motion to Dismiss and should be disregarded and denied for that

reason alone. Defendant’s vicarious liability argument appears to be a blend of, at least, the

affirmative defenses of intervening/superseding cause of third-parties and whether liability flows

from a principal-agent relationship. Indeed, Defendant asserted these and other related affirmative

defenses in its answer to Plaintiff’s Original Complaint:

                              FIFTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred because the alleged conduct was caused or contributed
        to by the acts of Plaintiff or third parties other than Defendant.

                              SIXTH AFFIRMATIVE DEFENSE


                                                 6
Case 1:18-cv-01533-TSE-IDD Document 48 Filed 05/28/19 Page 7 of 16 PageID# 650




       Plaintiff’s claim fails for failure to join necessary or indispensable parties and/or
       joins improper parties.

                           SEVENTEENTH AFFIRMATIVE DEFENSE

       The Complaint is barred, in whole or in part, to the extent that Plaintiff’s purported
       damages, if any, resulted from acts and/or omissions of other parties, third parties,
       conditions, or by forces and/or things over whom/which Defendant had no control.
       The acts of such other parties/third parties/forces/conditions constitute intervening
       or superseding causes of any purported harm.

                            EIGHTEENTH AFFIRMATIVE DEFENSE

       If Plaintiff suffered or sustained any damages or injury as a proximate result of the
       purported conduct of Defendant, such damages or injury were proximately caused by
       or contributed to by the acts and/or negligence of Plaintiff or third parties, which bars
       or reduces Plaintiff’s right to recover any such damages against Defendant.

(Doc No. 13 at 7, 9–10).

         “Plaintiff is not required to plead in a complaint facts that avoid or rebut an affirmative

defense.” Theune v. U.S. Bank, N.A., No. CIV.A. MJG-13-1015, 2013 WL 5934114, at *4 (D.

Md. Nov. 1, 2013) (citing Goodman v. Praxair, Inc., 494 F.3d 458, 465–66 (4th Cir. 2007)). “The

Fourth Circuit has defined an affirmative defense as “the defendant’s assertion raising new facts

and arguments that, if true, will defeat the plaintiff’s . . . claim, even if all allegations in the

complaint are true.” Emergency One, Malibu Media, LLC v. Guastaferro, No. 1:14-CV-1544,

2015 WL 4603065, at *2 (E.D. Va. July 28, 2015)) ((quoting Emergency One Inc. v. Am. Fire

Eagle Engine Co., 332 F.3d 264, 271 (4th Cir. 2003)).

       d.    Defendant’s Convoluted Vicarious Liability Argument Also Falls Flat as a
       Supposed Pleading Requirement

       Defendant continues with its feigned disbelief when it comes to vicarious liability as well.

Plaintiff has not alleged vicarious liability and is not required to because they are separate theories

of liability. Childress v. Liberty Mut. Ins. Co., 2018 WL 4684209, at *3 (D.N.M. Sept. 28, 2018).

But Plaintiff could have alleged both if he chose to. It is well-settled law that “plaintiffs are
                                                  7
Case 1:18-cv-01533-TSE-IDD Document 48 Filed 05/28/19 Page 8 of 16 PageID# 651




allowed to plead alternative theories of liability.” E.g., Homeland Training Ctr., LLC v. Summit

Point Auto. Research Ctr., 594 F.3d 285, 295 (4th Cir. 2010). Plaintiff plainly alleged that

Defendant placed the calls at issue. However, should it be shown in discovery, as Twombly

permits, that a third-party placed and or all of the calls at issue, only then do Defendant’s vicarious-

liability based affirmative defenses arguably become relevant. 550 U.S. 544, 556 (2007). Again,

there is no requirement that a consumer must provide proof of vicarious liability at the time he

files his complaint. See In re Dish Network, 28 FCC Rcd. at 6584 ¶ 28.

       e.     Facts Concerning Defendant Calling Plaintiff with an Automated Telephone
       Dialing System

       The Court noted that the Plaintiff’s Original Complaint alleged “almost no facts concerning

the substance or details of the calls at issue . . . that defendant [called Plaintiff] using automated

telephone equipment.” (Doc. No. 21, p.1). In his First Amended Complaint, Plaintiff provides

more than adequate substance and details regarding whether Defendant used an automated

telephone dialing system. “When Plaintiff did answer the 3 calls from Defendant, he was greeted

with ‘dead air’ whereby no person was on the other end of the line and/or a pre-recorded or

artificial voice before a live person took over the call and began to speak to Plaintiff attempting to

solicit the sale of a home warranty from Defendant.” (Doc. No. 37, ¶ 23). “Defendant placed the

calls to Plaintiff alleged herein using a telephone dialing system manufactured by Avaya, Inc.”

(Doc. No. 37, ¶ 46). “Telephone dialing systems manufactured by Avaya, Inc. have the capacity

to make predictive calls.” (Doc. No. 37, ¶ 47). Defendant’s telephone dialer system has the

capacity to make predictive calls.” (Doc. No. 37, ¶ 48). “Even if Defendant’s telephone dialer

system does not use a random or sequential number generator, its telephone dialer system is still

an ATDS as defined by the TCPA. (Doc. No. 37, ¶ 49) (citing Heard v. Nationstar Mortg. LLC,


                                                   8
Case 1:18-cv-01533-TSE-IDD Document 48 Filed 05/28/19 Page 9 of 16 PageID# 652




No. 2:16-CV-00694-MHH, 2018 WL 4028116, at *6 (N.D. Ala. Aug. 23, 2018) (TCPA case

involving phone system manufactured by Avaya, Inc.)). Plaintiff also alleges that:

       It is incontrovertible that Defendant uses an ATDS as it includes a TCPA disclaimer
       right on its website. https://www.choicehomewarranty.com/get-a-quote/start.php
       (“By entering my information and submitting for a free quote, I am providing
       express consent to be contacted via email, phone and text, including my wireless
       phone number, regarding product and servicing information using automated
       technology, even if it is registered on a federal, state, or corporate do not call list. I
       am not required to provide this consent in order to obtain goods or services from
       Choice Home Warranty. If my area is not covered, I may be referred to alternate
       trusted provider”).

(Doc. No. 37, ¶ 51, n.2).

       Defendant’s desperation is further revealed by it now attempting to inject the word

“possibly” into the disclaimer in it Motion to Dismiss. (Doc. No. 41, p.14). The disclaimer does

not contain the qualifier “possibly.” (Doc. No. 37, ¶ 51, n.2). It is likewise shocking that

Defendant showcases for the Court its obstructionist tactics during the discovery phase of this case

as if that is to be commended. The discovery issues are properly before the Court elsewhere.

Plaintiff filed his Motion to Compel on May 20, 2019. (Doc. No. 44).

       Moreover, the case law supports Plaintiff’s allegations as to an ATDS being sufficient.

Several courts have recognized that a plaintiff plausibly alleges a call originated from an ATDS

when it has characteristics of an automated call. See e.g., Asher v. Quicken Loans, Inc., No. 2:17-

cv-1203, 2019 WL 131854, at *3 (D. Utah Jan. 8, 2019) (finding calls “bore indicia of an

automated dialer” when the plaintiff alleged that he experienced “a delay before [he] is able to

speak to anyone”); Sessions v. Barclays Bank Del., 317 F. Supp. 3d 1208, 1213 (N.D. Ga. 2018)

(finding a plaintiff plausibly alleged a call originated from an ATDS when she stated she

experienced five or more seconds of “dead air” before a person would respond on the phone);

Vance v. Bureau of Collection Recovery LLC, No. 10-cv-06324, 2011 WL 881550, at *3 (N.D. Ill

                                                   9
Case 1:18-cv-01533-TSE-IDD Document 48 Filed 05/28/19 Page 10 of 16 PageID# 653




 Mar. 11, 2011) (denying a motion to dismiss when the plaintiff alleged “there was a prerecorded

 voice that answered and told her to hold for assistance” after she answered the phone). 1 “[C]ourts

 have noted the difficulty a plaintiff faces in knowing the type of calling system used without the

 benefit of discovery and found that courts can rely on details about the call to infer the use of an

 ATDS.” Stewart v. T-Mobile USA, Inc., 124 F. Supp. 3d 729, 734 (D.S.C. 2015) (internal

 quotations and citations omitted). “[A] TCPA plaintiff could describe the robotic sound of the

 voice on the other line, the lack of human response when he attempted to have a conversation with

 the ‘person’ calling him, the generic content of the message he received, or anything else about

 the circumstances of a call or message contributing to his belief it was prerecorded or delivered

 via an ATDS. Sojka v. DirectBuy, Inc., 35 F. Supp. 3d 996, 1002 (N.D. Ill. 2014) (quoting

 Johansen v. Vivant, Inc., No. 12 C 7159, 2012 WL 6590551, at *3 (N.D. Ill. Dec. 18, 2012). “The

 issue is whether the allegations of the complaint, taken as a whole and including the nature of the

 communication, give rise to a plausible belief that the [call] was [made] using an ATDS.” Robbins

 v. Coca-Cola-Co., No. 13-CV-132-IEG NLS, 2013 WL 2252646, at *3 (S.D. Cal. May 22, 2013)

 (internal citation omitted). “While additional factual details about the machines might be helpful,

 further facts are not required to move beyond the pleading stage. It is possible that further litigation

 will determine that no ATDS was used, but the complaint has pleaded enough facts “to raise a

 right to relief above the speculative level.” In re Jiffy Lube Int’l, Inc., Text Spam Litig., 847 F.

 Supp. 2d 1253, 1260 (S.D. Cal. 2012) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

 (2007).

           The foregoing is undoubtedly more than sufficient pursuant to federal notice pleading.

           f.     Use of an ATDS and/or Prerecorded or Artificial Voice is NOT Mutually

 1
  Cases collected in Rallo v. Palmer Admin. Servs., Inc., No. 18-CV-01510-RM-MEH, 2019 WL 1468411, at *3 (D.
 Colo. Apr. 3, 2019).
                                                          10
Case 1:18-cv-01533-TSE-IDD Document 48 Filed 05/28/19 Page 11 of 16 PageID# 654




           Exclusive with Speaking to a Live Person

           In its Motion to Dismiss, Defendant again disingenuously claims that Plaintiff’s

 acknowledgement of speaking to a live agent somehow negates that the calls were made using an

 ATDS or artificial voice or prerecorded voice. (Doc. No. 41 at 18). Plaintiff plainly alleges that

 he was greeted with ‘dead air’ whereby no person was on the other end of the line and/or a pre-

 recorded or artificial voice before a live person took over the call and began to speak to Plaintiff

 attempting to solicit the sale of a home warranty from Defendant.” (Doc. No. 37, ¶ 23) (emphasis

 added).

           g.    Capacity to Call Stored Numbers Without Human Intervention is NOT
           Mutually Exclusive with A Protocol or Strategy Entered by Defendant

           A familiar tactic Defendant has engaged in throughout its Motion to Dismiss is playing

 semantic games. This time with Defendant coyly makes a disingenuous argument regarding

 “human intervention.” (Doc. No. 41, p.30). Plaintiff plainly alleges that the “telephone dialer

 system Defendant used to call Plaintiff’s cellular telephone has the capacity to call stored

 telephone numbers without human intervention.” (Doc. No. 37, ¶ 41) (emphasis added). Human

 intervention when setting up the predictive dialer is irrelevant. Reyes v. BCA Fin. Servs., Inc., 312

 F. Supp. 3d 1308, 1309 (S.D. Fla. 2018). What matters is whether there is human intervention at

 the time calls are placed. Id.; Swaney v. Regions Bank, No. 2:13-CV-00544-JHE, 2018 WL

 2316452, at *1 (N.D. Ala. May 22, 2018); McMillion v. Rash Curtis & Assocs., No. 16-CV-03396-

 YGR, 2018 WL 692105, at *4 (N.D. Cal. Feb. 2, 2018); Ammons v. Ally Fin., Inc., 326 F. Supp.

 3d 578, 588 (M.D. Tenn. 2018).

           Plaintiff’s allegations are plainly not contradictory.

 III.      THE COURT HAS SUBJECT MATTER JURISDICTION OVER THE INSTANT MATTER


                                                     11
Case 1:18-cv-01533-TSE-IDD Document 48 Filed 05/28/19 Page 12 of 16 PageID# 655




         “The objection that a federal court lacks subject-matter jurisdiction . . . may be raised by a

 party, or by a court on its own initiative, at any stage in the litigation, even after trial and the entry

 of judgment.” Arbaugh v. Y&H Corp., 546 U.S. 500 (2006).

         a.      Plaintiff has Article III Standing

         First off, Defendant again tries to shoehorn its strawman vicarious-liability argument into

 its lack of standing/subject matter jurisdiction analysis.         As discussed above, Defendant’s

 arguments with regard to third-parties is a conflation of affirmative defenses disguised as somehow

 representing a pleading requirement for Plaintiff to satisfy.            The Court should disregard

 Defendant’s improper argument and deny Defendant’s 12(b)(1) Motion because it lacks any other

 support.

         Even if the Court further considers Defendant’s 12(b)(1) Motion, it should still be denied.

 Defendant contends that Plaintiff lacks standing, and the Court therefore lacks subject matter

 jurisdiction, because Plaintiff has allegedly failed to allege facts with regard to causation or

 redressability arguments of Article III standing. (Doc. No. 41 at 1, 3, 8 22–23). Notably,

 Defendant does not argue that Plaintiff has not adequately pleaded that he suffered an injury in

 fact. The inquiry should therefore end right here and Defendant’s Motion as to 12(b)(1) be denied.

 If Plaintiff alleged that he suffered an injury in fact, which he did, then he automatically has

 demonstrated that the in injury is traceable to the Defendant and may be redressed. LaVigne v.

 First Cmty. Bancshares, Inc., 215 F. Supp. 3d 1138, 1145 (D.N.M. 2016).

         Even if the Court continues to consider Defendant’s 12(b)(1) Motion, it should still be

 denied. The basic requirements of standing are “(1) suffered an injury in fact, (2) that is fairly

 traceable to the challenged conduct of the defendant; and (3) that is likely to be redressed by a

 favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016), as revised (May

                                                    12
Case 1:18-cv-01533-TSE-IDD Document 48 Filed 05/28/19 Page 13 of 16 PageID# 656




 24, 2016) (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)). For the reasons detailed

 below, it is clear that Defendant’s violations of the TCPA are traceable to its conduct, and that the

 violations are redressable by statutory damages.

        In Ung v. Universal Acceptance Corp., the court was faced with a case similar to the instant

 matter where a consumer brought a case under the TCPA for receipt of automated telephone calls

 without prior consent and after the consumer requested for the calls to stop. Ung v. Universal

 Acceptance Corp., 198 F. Supp. 3d 1036, 1037 (D. Minn. 2016). The court there held that: (1)

 alleged unauthorized calls were a concrete injury-in-fact sufficient to confer Article III standing;

 consumer’s alleged injuries of receiving unauthorized cell phone calls resulted from company’s

 conduct; and consumer’s alleged injuries of receiving unauthorized cell phone calls were

 redressable by a favorable decision. Id. at 1041.

        As detailed above, Plaintiff alleges numerous facts regarding Defendant calling him.

 Plaintiff further sets forth detailed allegations about his communications with Defendant and his

 efforts to have the calls stop. Thus, Plaintiff easily satisfies the Article III requirement that the

 alleged injury be traceable to Defendant’s conduct.

        Further, Plaintiff’s alleged injuries are easily redressable. In Ung, the court noted “the fact

 the TCPA provides for statutory damages belies [Defendant’s] argument that [Plaintiff’s] injuries

 are not redressable here.” 198 F. Supp. 3d at 1040. Plaintiff seeks statutory damages under the

 TCPA. Thus, his alleged injuries are redressable.

        For all of the foregoing reasons, Defendant’s Motion as brought pursuant to Rule 12(b)(1)

 should clearly be denied as well.

 IV.    DEFENDANT’S NEARLY IDENTICAL MOTION TO DISMISS WAS DENIED IN ITS CHALLENGE
        TO A NEARLY IDENTICAL FIRST AMENDED COMPLAINT

        As has been a running theme with Defendant, it continues to go out of its way to cite and
                                                  13
Case 1:18-cv-01533-TSE-IDD Document 48 Filed 05/28/19 Page 14 of 16 PageID# 657




 refer to similar, but unrelated, cases against it, although the one common thread is that the plaintiffs

 in those cases are represented by the same pro hac vice counsel as in the instant case. (Doc. No.

 41, p. 5, n.3, p.20; see also Doc. No. 27 at 2–3, 11). Defendant’s main gripe is that the complaints

 in the cases look similar. Of course they are similar. They are TCPA cases. TCPA cases only

 consists of three elements. TCPA cases involve robocalls, naturally the factual material is going

 to be similar.

         That being said, Plaintiff refers the Court to a recent development on May 20, 2019 in one

 of those other cases, Jeffrey Spiess v. CHW Group, Inc., Case 8:19-cv-00153-JSM-CPT (M.D. Fla.

 Jan. 21, 2019). See the First Amended Complaint (Doc. No. 13) and the Order (Doc. No. 34)

 denying Defendant’s Motion to Dismiss it. Following Defendant’s logic, the court’s ruling in

 Spiess should be dispositive and the Court should deny Defendant’s Motion to Dismiss here as

 well.

 V.      MATERIAL FROM PLAINTIFF’S FIRST AMENDED COMPLAINT SHOULD NOT BE
         STRICKEN

         Finally, Defendant argues that the Court should strike certain allegations from the

 Complaint – specifically, the 800notes.com comments adding further confirmation that the

 telephone number, 732-339-3215, belongs to Defendant. (Doc No. 41 at 24). First, as introduced

 above, without conceding that the comments are hearsay, “[w]hen examining Rule 12(b) motions,

 the court has discretion to consider many types of evidence, even hearsay, if it feels that it is

 substantive and comprehensive enough to facilitate disposition of the action.” Holmes v. TV-3,

 Inc., 141 F.R.D. 692, 694 (W.D. La. 1991) (citing Thompson v. Chrysler Motors Corp., 755 F.2d

 1162, 1165 (5th Cir.1985); 5A Wright & Miller Federal Practice and Procedure: Civil 2d § 1364,

 pp. 475–481).


                                                   14
Case 1:18-cv-01533-TSE-IDD Document 48 Filed 05/28/19 Page 15 of 16 PageID# 658




        Moreover, each and every of the cases Defendant cited is distinguishable. Defendant

 focuses on the complaints on such websites. The thrust of Plaintiff’s allegations is in connection

 with confirming that a telephone number belongs to Defendant. This is far more objective than

 the subjective complaints that the cases Defendant cites focus on.

 VI.    CONCLUSION

        “[W]hile the complaint must contain sufficient facts to state a claim that is plausible on its

 face, it nevertheless need only give the defendant fair notice of what the claim is and the grounds

 upon which it rests.” Wright v. North Carolina, 787 F.3d 256, 263 (4th Cir. 2015) (internal

 quotation and citation omitted). Plaintiff has clearly satisfied federal notice pleading requirements

 with his First Amended Complaint. Plaintiff’s First Amended Complaint should not be dismissed

 with or without prejudice. Thus, Defendant’s Motion to Dismiss should be denied.

        WHEREFORE, in light of all of the foregoing, Plaintiff respectfully requests that this

 Honorable Court deny Motion to Dismiss Plaintiff’s First Amended Complaint or, in the

 Alternative, to Strike and for any further and additional relief the Court deems appropriate.



                        Respectfully submitted this 28th day of May 2019.



  /s/ Richard W. Ferris            /s/ Michael S. Agruss              /s/ James J. Parr
  Richard W. Ferris                Michael S. Agruss                  James J. Parr
  VA Bar No: 31812                 IL Bar No: 6281600                 IL Bar No: 6317921
  FERRIS WINDER, PLLC              AGRUSS LAW FIRM, LLC               AGRUSS LAW FIRM, LLC
  9327 Midlothian TPKE             4809 N. Ravenswood Ave.            4809 N. Ravenswood Ave.
  Suite 1B                         Suite 419                          Suite 419
  Richmond, VA 23235               Chicago, IL 60640                  Chicago, IL 60640
  Tel: 804-767-6848                Tel: 312-224-4695                  Tel: 312-224-4695
  Fax: 888-251-6228                Fax: 312-253-4451                  Fax: 312-253-4451
  rwferris@ferriswinder.com        michael@agrusslawfirm.com          james@agrusslawfirm.com
  Attorney for Plaintiff           Attorney for Plaintiff,            Attorney for Plaintiff,
                                   Admitted Pro Hac Vice              Admitted Pro Hac Vice
                                                  15
Case 1:18-cv-01533-TSE-IDD Document 48 Filed 05/28/19 Page 16 of 16 PageID# 659




                                  CERTIFICATE OF SERVICE

 I, Richard W. Ferris, state the following:

 I am employed in Richmond Virginia. I am over the age of 18, and am not a party to this action.
 My business address is 9327 Midlothian Turnpike, Suite 1B, Richmond, Virginia 23235. On May
 28, 2019, I served the following documents:

 PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S
 FIRST AMENDED COMPLAINT, OR IN THE ALTERNATIVE, TO STRIKE

 On the parties listed below:

  Kyle R. Elliott, Esq.                               A. Paul Heeringa, Esq.
  OGLETREE, DEAKINS, NASH, SMOAK AND                  MANATT, PHELPS & PHILLIPS LLP
  STEWART, P.C.                                       151 N. Franklin, Suite 2600
  901 East Byrd Street, Suite 1300                    Chicago, IL 60606
  Richmond, VA 23219                                  pheeringa@manatt.com
  kyle.elliott@ogletree.com


 By the following means of service:

 [X]    BY ELECTRONIC MAIL: I transmitted the document(s) listed above electronically to
        the e-mail address(es) listed above, which are the e-mail address(es) on file with the court’s
        CM/ECF system. I am readily familiar with the firm’s Microsoft Outlook e-mail system,
        and the transmission was reported as complete, without error.

 [X]    FEDERAL: I declare under penalty of perjury under the laws of Virginia and the United
        States of America that the above is true and correct.


 Executed on May 28, 2019.

                                               By:/s/ Richard W. Ferris
                                                       Richard W. Ferris




                                                 16
